Citation Nr: 1409506	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss.  

2. Entitlement to an effective date for grant of service connection for bilateral hearing loss prior to September 15, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a 10 percent disability rating for bilateral hearing loss, effective September 15, 2009. 

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed additional, pertinent VA treatment records and an appellate brief, dated February 2014.  

The claim for an initial disability rating in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed March 1992 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was informed of his appellate rights and did not submit a notice of disagreement nor was new and material evidence physically or constructively received by VA within one year of the rating decision. 

2. The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss was received by VA on September 15, 2009. 


CONCLUSION OF LAW

1. An effective date earlier than September 15, 2009 for the grant of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

In regards to a claim for an earlier effective date, the application of the law to the undisputed facts is dispositive and thus, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002). 

By way of background, the Veteran filed a claim for service connection for bilateral hearing loss in February 1992 and the RO denied service connection in March 1992.  The Veteran was informed of his appellate rights and did not submit a notice of disagreement to the rating decision.  The only evidence of record received within the one year appeal period is a May 1992 statement from the Veteran requesting a copy of his entrance and separation examinations to provide to his private audiologist.  This is not a notice of disagreement as it did not express disagreement with the rating action.  Although additional evidence dated May 1992 is now associated with the claims file, such evidence was not physically or constructively associated with the claims file within one year of the rating decision. Accordingly, the March 1992 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201.         

The Veteran submitted a claim of entitlement to service connection for bilateral hearing loss on September 15, 2009 and in a May 2010 rating decision, the RO reopened the claim and granted service connection with a 10 percent disability rating for the Veteran's bilateral hearing loss, effective September 15, 2009.  The Veteran now contends that he is entitled to an earlier effective date, specifically the date of his original claim for service connection in February 1992 as he had experienced hearing loss prior to September 2009.  See February 2014 appellate brief.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence received after a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim for bilateral hearing loss, which was received by VA on September 15, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for bilateral hearing loss.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).     


ORDER

An effective date for grant of service connection for bilateral hearing loss prior to September 15, 2009 is denied.  


REMAND

The Veteran was afforded a VA examination for his bilateral hearing loss in March 2010.  The Veteran's statements, as well as VA treatment records, indicate that the Veteran's hearing may have worsened since the March 2010 VA examination.  See August 2012 lay statement and VA treatment records, dated April 2011 and September 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The Veteran is in receipt of VA and private treatment for his bilateral hearing loss.  The RO/AMC must take appropriate steps to gather any additional VA treatment records and the RO/AMC shall provide the Veteran with authorizations for the release of any pertinent private records.  Available records shall be associated with the claims file before further appellate review.  




Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment for hearing loss and associate them with the file.  

2. Afford the Veteran an additional opportunity to submit or identify any other information that is not evidenced by the current record, including any private treatment for his hearing loss that he considers relevant to the issue.  Appropriate efforts to obtain any identified documents then should be made. 
 
3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his service-connected bilateral hearing loss.  

The claims file should be made available and reviewed by the examiner. 

In addition to objective test results, to include pure tone threshold and Maryland CNC testing, the examiner should fully describe the functional effects caused by the hearing disability, including the effect of the Veteran's hearing loss on his occupational and daily functioning.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


